Title: To Thomas Jefferson from Giuseppe Ceracchi, 11 May 1795
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Dear Sir
Philadelphia 11 May 1795

By the infamous manner with which I have been treated about the plan of suscription (of which by this time you must be well informed) I find my self very much hurted in every respects.

The President suscribed generousely but his act was not apprecieted, I then withdrow his suscription and consigned to the care of Mr. Randolph from which I had recceived it. Some of the Manegers have been indifferent and other openly against it. Mr. Wollcot told me that I had been scandalousely decceived by every one that show to take part in this business. This testimony Sir cast a very gloomy spot on the National Caracter, and show that concerted immorality is practised by the Gentilmen in high station. Hunder such evidence you may imagine Sir that a lion would suffer mortification, ther fore I shall fly from this Country as quick as possible in order to forgate all the discitfull gaemes plaed ageins my sincerity.
The sommes spended for to influence this project it amount to towenty five tousend Dollars. Consider that five hear since I left Rome with this project on my head, I abbandoned all other business, upon my arrival recollect the fatigues I vent thru’. I modeled towenty seven busts of your Filosopher, Heros, and graet men, the Magnifent model for the intended National Monument, in new York another scketch of it. Tho. al this hended to nothing but by the lamentations and regard that was payd by Gentilmen of sentiments from which hopes where given for the success for a second attempt.
The afferes of Europe and the accident of my axile from Rome simed to contribut to inforse in me this favorable idea, and for to proive how the Glory of America was ingraved in my heart, I emploied all my time, tho under the persecution, by deply studing a general plan upon the subject of Liberty in America, besides I executed some marbre and alabasters, for to indulge my feeling by the attachements I felt to some respectable individuals, and at last That immortal idea expressed in a Model of Liberty which it as been provued by every one that as seen it a Sublime one. All that been done hunder the dengeor of been confined and [chastized] which situation incrized my expenses behond any imagination.
But what as been the product of all this exercions Ingratitude I received for my rewards, the sacrifis of my mony, of time, and performances, and even the last of that honor which I was luking for In order to this dismal, and other, consideration, I think necessary, and my duty hereafter, to be watcfull to the interest of my family.
Therfor I hope you will find just, and of wright that I should call for the valeu of my work upon which you will be pleased to accept a bill of mine and in favour of Mr. George Meade ammounting the somme of one tousend five hundred Dollars, for the price of your marble Bust Originaly executed by me, which by this time you most have recceived from Mr. Gamble Marchant in Richemond to which it was directed about  three month ago. While with graetfull consideration I am Sir Your most Obbt. and Hmble Serv

Jo Ceracchi

